Citation Nr: 1614552	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for residuals of a right knee injury, currently evaluated as 10 percent disabling from July 22, 2008.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to May 1983.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The March 2008 decision granted an increased rating to 20 percent for the left ankle disability, effective July 20, 2007, and the May 2009 decision granted service connection for a right knee injury, that was assigned an initial 10 percent rating from July 22, 2008.

In March 2012, the Veteran testified during a hearing before the undersigned at the Board's office in Washington, D.C.  A transcript of the hearing is of record.

In a January 2013 decision, the Board dismissed the Veteran's claim for service connection for diabetes mellitus, reopened his claims for service connection for bilateral hearing loss, a left knee disability, and residuals of frostbite of the feet, and granted service connection for bilateral hearing loss.  At that time, the Board remanded the reopened claims for service connection for a left knee disability and residuals of frostbite of the feet, and the claims for increased ratings for the right knee and left ankle disabilities, to the Agency of Original Jurisdiction (AOJ) for further development.

An April 2013 AOJ rating decision granted service connection for degenerative joint disease of the left knee and an August 2013 decision granted service connection for cold injury of both feet.  These actions represent a full grant of the benefits sought as to the Veteran's claims.

In April 2013, the Veteran claimed service connection for erectile dysfunction and, in January 2014, he requested to reopen the previously denied claim for service connection for diabetes (claims file, volume 3).  In August 2014 and November 2015, he indicated that he wished to pursue a claim for higher evaluations for service-connected right ankle and knee, hearing loss, and cold injury of the feet disabilities (VBMS 812/14, VA  21-4138, Statement in Support of Claim; VBMS 11/124/15, VA 21-4138, Statement in Support of Claim).  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

Entitlement to TDIU is an element of all claims for an increased rating, where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran submitted a signed authorization (VA Form 21-4142) for records of his treatment for foot and knee disabilities by Dr. Rehman, since 2000 (VBMS 5/14/14, VA 21-4142 Authorization for Release of Information).  He submitted reports from this physician dated in August 2009, April and September 2010, March 2012, February and September 2013, and October 2014 (claims file, vol. 2-3; VBMS, 12/31/14, Third Party Correspondence).  The Board has no way of knowing whether the reports submitted encompass all treatment, but errs on the side of caution and will assume there may be outstanding records.  Indeed, if the Veteran submitted all treatment it would appear unnecessary for him to submit the authorization form.  No attempt was made to obtain the private records.  As these may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

An unappealed May 2014 rating decision denied entitlement to a TDIU.  However, TDIU is an element of all increased ratings, where raised by the record.  Rice v. Shinseki, 22 Vet. App. at 447.  In this case, the June 2013 VA knee and ankle examination noted that the Veteran had worked in construction but stopped working because walking was difficult.  TDIU is, therefore, considered an element of the Veteran's claim for increased ratings for the service-connected left ankle and right knee disabilities under Rice (claims file - vol. 3, June 2013 VA examination report; Virtual VA entry 9/29/14, C&P Exam, p.17). 

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not meet the percentage requirements for a TDIU prior to March 27, 2013, but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2015). The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Baltimore, dated since June 2013, should be obtained.



Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all records regarding the Veteran's treatment for foot and knee disabilities since 2000 by Dr. Malik A. Rehman, 2717 Hammonds Ferry Road, Baltimore, MD 1227.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the Baltimore VAMC since June 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a VA examination of his left ankle and right knee.  The claims folder should be reviewed by the examiner in conjunction with the examination. 

a. The examiner should comment as to the Veteran's right knee extension or flexion, left ankle dorsiflexion or plantar flexion, any ankylosis, lateral instability or subluxation of the right knee, left ankle instability, or arthritis of the right knee or left ankle.

b. The examiner provide an opinion as to whether there is additional limitation of motion (either noted on examination or as credibly reported by the Veteran) due to weakened movement, excess fatigability, incoordination, pain, or flare-ups of the left ankle or right knee.  Such additional functional limitation should be reported in terms of the degrees of additional limitation of motion.

c. The examiner should report the presence or absence of lateral instability or recurrent subluxation in the right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such.

d. The examiner should provide a full description of the effects the left ankle and right knee disabilities have had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2007).

e. The examiner should discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to any combination of the service-connected disabilities, including the left ankle, right knee, left knee, and bilateral cold injuries of the feet.  


4. If the Veteran still does not meet the percentage requirements for a TDIU, prior to March 27, 2013, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

5. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




